DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2019 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (DE 102012206661 A1; “Horst”) in view of Fribus (U.S. P.G. Publication No. 2016/0137063 A1; “Fribus”).
Horst discloses:
Regarding claim 1:
A vehicle shifter interface comprising: 
a protruding contoured member (HA; FIG. 1) including an outer surface having a first contour (F1 in FIG. 1),
a second contour (the forward region of F3 in FIG. 1) with a flat shape that is different from the shape of the first contour (¶ [0012], “the touch-sensitive operating element is designed in one or two spatial directions, that is to say linear or resolving in area.106 A control element designed in this way can then - as in the case of a touchpad - carry out a value change similar to a slide. . .” thereby indicating that F3 may be flat/linear; note that F3 is a separate surface from F1 and therefore has a different “shape” by virtue of being a different surface altogether), 
the protruding contoured member further having an inner surface (the surface located on the side opposite the top surface of HA that faces in the downward direction as seen in FIG. 1), wherein the first contour and the second contour are spaced apart and located in different positions on the protruding contoured member (FIG. 1 depicts surfaces F1 and F3 as occupying different portions of the protrusion);
a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance 
a second set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the second contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the second set of capacitive touch sensor pads arranged and configured to provide output signals in response to at least one of a position of a driver's finger on the second contour (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal) and a change of position of a driver's finger along the second contour (¶ [0012], “A control element designed in this way can then – as in the case of a touchpad – carry out a value change similar to a slide or a rotation as with a rotary knob by moving a finger”).
The description of the embodiment of FIG. 1 in Horst does not expressly disclose the first contour F1 having a round contour, the first set of capacitive touch sensor pads being arranged and configured to provide output signals in response to a rotary movement of a driver's fingers about the round shape of the first contour.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first contour in the embodiment of FIG. 1 in Horst to have a round contour, the first set of capacitive touch sensor pads arranged and configured to provide out, as taught by the embodiment of FIG. 2 in Horst, to emulate the motion associated with a rotary knob or dial in issuing a command.
Horst does not expressly disclose that, in response to a rotary movement of a driver’s fingers, the output signals indicate a change in gear selection.
Fribus teaches that, in response to a rotary movement of a driver’s fingers (¶ [0013], “touch fields are arrange along a first row. . . .”These rows can be arranged along a straight line or a curve, preferably a circular arc-shaped curve. . .”), the output signals indicate a change in gear selection (¶ [0046], “The display and touch fields 5 respectively show a black letter symbol R, N, D for a selectable shift sage in which R stands for reverse driving mode, N for neutral and D stands for forward driving mode of the vehicle’s transmission. The confirmation field 6 shows the word “Drive” in red letters for the selected and confirmed shift stage D for forward driving mode.”) as a means to shift/change the gear selection of a vehicle (¶ [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Horst such that, in response to a rotary movement of a driver’s fingers, the output signals indicate a change in gear selection as a means to shift/change the gear selection of a vehicle.


Regarding claim 2:
The vehicle shifter interface of claim 1, wherein the outer surface of the protruding contoured member further includes a third contour (F2; FIG. 1) disposed along a first side of the protruding contoured member (¶ [0019], “a control panel F1, F2 is arranged on each of the front and the two front side surfaces of the hand rest HA” [emphasis]), 
the vehicle shifter interface further comprising a third set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the third contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the third set of capacitive touch sensor pads arranged and configured to provide output signals in response to at least one of a position of a driver's finger on the third contour (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal) and a change of position of a driver's finger along the second contour (¶ [0012], “A control element designed in this way can then – as in the case of a touchpad – carry out a value change similar to a slide or a rotation as with a rotary knob by moving a finger”).
Regarding claim 3:
The vehicle shifter interface of claim 2, wherein the outer surface of the protruding contoured member further includes a fourth contour (F2; FIG. 1) disposed along a second side of the protruding the two front side surfaces of the hand rest HA” [emphasis]), 
the vehicle shifter interface further comprising a fourth set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the fourth contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the fourth set of capacitive touch sensor pads arranged and configured to provide output signals in response to at least one of a position of a driver's finger on the fourth contour (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal) and a change of position of a driver's finger along the second contour (¶ [0012], “A control element designed in this way can then – as in the case of a touchpad – carry out a value change similar to a slide or a rotation as with a rotary knob by moving a finger”).
Regarding claim 4:
The vehicle shifter interface of claim 2, wherein the outer surface of the protruding contoured member further includes a fifth contour (the aft/rear region of surface F3; FIG. 1) disposed on the top of the protruding contoured member, 
the vehicle shifter interface further comprising a capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the fifth contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is 
Regarding claim 5:
The vehicle shifter interface of claim 1 and further comprising a haptic feedback generator for generating haptic feedback upon detection touching of any of the contours of the protruding contoured member (¶ [0020], “a vibrator located below the control panel F1, F2, F3 is activated, which vibrates the control panel F1, F2 for a short period of time , F3 causes. This vibration is perceived via the finger resting on the control panel F1, F2, F3, the fingertip, which signals the successful initiation of the command to the operator.”).
Regarding claim 6:
The vehicle shifter interface of claim 1 and further comprising at least one indicator light (¶ [0016], “the control panel itself indicates its presence, its position and the readiness for command input by changing its color and / or brightness. For this purpose, the control panel can itself be designed as a luminous surface by means of a light-emitting film”).



The vehicle shifter interface of claim 6 and further comprising a proximity sensor for sensing proximity of a driver's finger to the vehicle shifter interface and for illuminating the at least one indicator light when proximity of a driver's finger is sensed (¶ [0016], “It can be provided that the control panel itself indicates its presence, its position and the readiness for command input by changing its color and / or brightness. For this purpose, the control panel can itself be designed as a luminous surface by means of a light-emitting film. The detection of the approach of the hand or the finger is also carried out via a capacitive proximity measurement.”[emphasis]).
Regarding claim 8:
A vehicle shifter interface comprising: a protruding contoured member (HA; FIG. 1) including an outer surface (F1-F3 in FIG. 1) having a first contour (F1 in FIG. 1; F2-F5 in FIG. 2) with a round shape (F2-F5 in FIG. 2) and a top contour (aft/rear region of surface F3 in FIG. 1) disposed on top of the protruding contoured member (the aft/rear region of F3 is on top of contour HA, seen in FIG. 1),
a first set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the first contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the first set of capacitive touch sensor pads arranged and configured to provide output signals (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal) in response to a rotary movement of a driver’s fingers about the round shape of the first contour (¶ [0021], 
a capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the top contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the first set of capacitive touch sensor pads arranged and configured to provide output signals in response to a detection of a driver’s finger at the top contour  (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal);
wherein the outer surface of the protruding contoured member further includes a second contour (forward region of surface F3 in FIG. 1) with a flat shape that is different from the round shape of the first contour (the touch-sensitive operating element is designed in one or two spatial directions, that is to say linear or resolving in area.106 A control element designed in this way can then - as in the case of a touchpad - carry out a value change similar to a slide. . .” thereby indicating that F3 may be flat/linear; note that F3 is a separate surface from F1 and therefore has a different “shape” by virtue of being a different surface altogether), wherein the first contour and the second contour are spaced apart and located 
the vehicle shifter interface further comprising a second set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the second contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the drawings do they illustrate the “electronics” or the “capacitive proximity circuit” i.e. capacitive touch sensor pads on the outer surface of the touch screen, thereby indicating that the touch surface includes capacitive touch sensor pads must be mounted on an interior surface adjacent or near adjacent to the outer surface of the touch screen in order to work in accordance with its intended purpose; ¶ [0019], “a sensor field arranged below the decorative layer”), the second set of capacitive touch sensor pads arranged and configured to provide output signals in response to a detection of a driver’s finger along the second contour  (¶ [0019], “commands can be entered via the control panels F1, F2 by simply tapping them multiple times. . . . The touch of a finger, the fingertip, is recorded via a change in capacitance” the change in capacitance being the output signal).
Regarding claim 9:
The vehicle shifter interface of claim 8 and further comprising a display for displaying a gear selected using the vehicle shifter interface (¶ [0046] in Fribus “The display and touch fields 5 respectively show a black letter symbol R, N, D”).
Regarding claim 11:
The vehicle shifter interface of claim 8, wherein the outer surface of the protruding contoured member further includes a third contour (F2; FIG. 1) disposed along a first side of the protruding contoured member (¶ [0019], “a control panel F1, F2 is arranged on each of the front and the two front side surfaces of the hand rest HA” [emphasis]), 

Regarding claim 12:
The vehicle shifter interface of claim 11, wherein the outer surface of the protruding contoured member further includes a fourth contour (F2; FIG. 1) disposed along a second side of the protruding contoured member (¶ [0019], “a control panel F1, F2 is arranged on each of the front and the two front side surfaces of the hand rest HA” [emphasis]), 
the vehicle shifter interface further comprising a fourth set of capacitive touch sensor pads disposed on the inner surface of the protruding contoured member in an area underlying the fourth contour (¶ [0010], “the control panel is designed as a capacitive touch switch, through which contact with the finger or fingertip is detected and evaluated as an input command by a downstream evaluation electronics”; ¶ [0023], “this is done by means of a capacitive proximity circuit”; note that nowhere in the 
Regarding claim 13:
The vehicle shifter interface of claim 8 and further comprising a haptic feedback generator for generating haptic feedback upon detection touching of any of the contours of the protruding contoured member (¶ [0023], “haptic element in an area of the display and touch field or the confirmation field or in an area between two display and touch fields or in an area between the display and touch field and the confirmation field”; ¶ [0034], “vibration device for signaling a selected function or as feedback for a selected function”).
Regarding claim 14:
The vehicle shifter interface of claim 8 and further comprising at least one indicator light (¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display and touch field 5. This starts a selection of the shift stage displayed by the display and touch field,” the display inherently utilizing a light to highlight the shift stage; see also ¶ [0035] indicating a “brightness” and “color” of the display further indicating the use of an indicator light).



The vehicle shifter interface of claim 14 and further a proximity sensor for sensing proximity of a driver's finger to the vehicle shifter interface and for illuminating the at least one indicator light when proximity of a driver's finger is sensed (¶ [0006] indicates the use of capacitive touch sensor pads at the touch surfaces, which inherently detect the proximity of a finger by detecting the resulting changes in the electrical field; ¶ [0054], “[t]he method 100 includes a step 110 of touching the touch-sensitive display and touch field 5. This starts a selection of the shift stage displayed by the display and touch field,” the display inherently utilizing a light to highlight the shift stage; see also ¶ [0035] indicating a “brightness” and “color” of the display further indicating the use of an indicator light).
Response to Arguments
Applicant’s amendments to the claims filed 10/11/2021 have been fully considered and have required a new grounds of rejection is made in view of Horst in view of Fribus, as described supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656